United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 14, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60015
                          Summary Calendar


GODELEVA HUERTA

                     Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78-126-972
                        --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Godeleva Huerta petitions this court for review of the Board

of Immigration Appeals’s (BIA’s) denial of cancellation of

removal.   She argues that the BIA erred when it determined that

her continuous physical presence in the United States was

interrupted in July 2000 for purposes of 8 U.S.C.

§ 1229b(b)(1)(A).   As the respondent argues, the BIA implicitly

decided Huerta’s appeal under 8 C.F.R. § 1003.1(e)(5), which

authorizes a single board member to issue a brief order


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-60015
                                -2-

affirming, modifying, or remanding the immigration judge’s

decision.

     This court has jurisdiction to review the BIA’s order.     See

Mireles-Valdez v. Ashcroft, 349 F.3d 213, 217 (5th Cir. 2003).

To be eligible for a discretionary cancellation of removal, an

alien must satisfy four requirements, one of which is 10 years of

continuous physical presence in the United States.      See 8 U.S.C.

§ 1229b(b)(1)(A); Mireles-Valdez, 349 F.3d at 214-15.     Huerta’s

voluntary departure from the United States at the border

interrupted the continuous-presence requirement for cancellation

of removal.   See Mireles-Valdez, 349 F.3d at 217-19.

     The Respondent’s motion for summary affirmance or in the

alternative for an extension of time to file a brief is DENIED.

     PETITION DENIED.